Citation Nr: 0202951	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  99-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 1, 1996 for 
the grant of entitlement to dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and an interpreter



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946 and from March 1947 to January 1974.  The veteran died 
in May 1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO) which denied the 
benefit sought on appeal.  The appellant is the veteran's 
widow.

In the appellant's August 1999 Appeal to the Board of 
Veterans' Appeals, the appellant requested a VA Travel Board 
hearing.  However, in a subsequent submission to the RO, also 
received in August 1999, the appellant indicated that she did 
not seek a VA Travel Board hearing, but instead requested a 
hearing before the RO.  This statement constitutes a 
withdrawal of the VA Travel Board hearing request.  See 
38 C.F.R. § 20.704(e) (2001).  The appellant's hearing before 
the RO hearing officer was conducted in October 1999.  

This case was previously before the Board in December 2000.  
At that time, the Board referred the appellant's claim 
relating to accrued benefits to the RO for appropriate 
action.  The record indicates that the appellant did not 
contest this portion of the Board's decision when she 
appealed to the United States Court of Appeals for Veteran's 
Claims.  Nevertheless, the Board notes that the appellant has 
also raised claims pertaining to life insurance, lump sum 
adjustments, education benefits, and benefits for a surviving 
child, as well as continued to claim entitlement to accrued 
benefits.  These matters were not addressed by the United 
States Court of Appeals for Veterans Claims in its June 2001 
remand to the Board.  As such, these matters are not 
currently before the Board, and are referred to the RO for 
any action deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's application for DIC was received by the 
RO on June 27, 1996.


CONCLUSION OF LAW

The requirements for an effective date prior to July 1, 1996 
for the grant of DIC have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.31, 3.114, 3.155, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that the RO's February 
1997 rating decision granting DIC benefits is incorrect.  
More specifically, the appellant contends that the rating 
decision is incorrect because she is entitled to an earlier 
effective date, that of the veteran's death in May 1992.

As noted in the Introduction to this decision, the Board 
denied the appellant's claim for an earlier effective date in 
a December 2000 decision.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2001, the Court vacated the December 
2000 Board decision with respect to the issue presently on 
appeal, and remanded the matter back to the Board for further 
development regarding the Veterans Claims Assistance Act of 
2000 and readjudication.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate her claim for an earlier effective date.  The 
Board concludes that discussions as contained in the rating 
decisions, in the subsequent statement of the case and 
decision by the Decision Review Officer, in addition to 
correspondence to the appellant, have provided her with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate her claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with VA's revised notice requirements.  The 
Board finds that VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and the veteran's death certificate.  The 
Board is not aware of any additional relevant evidence, which 
is available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claims.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute and 
regulations is not necessary, and reviewing the claims 
without remanding is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.400 (2001).  Except as otherwise provided, 
the effective date of an award of DIC based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400.  In cases involving service connection for 
cause of death, the effective date is the first day of the 
month in which the veteran's death occurred if the claim is 
received within one year after the date of death; otherwise, 
the effective date is the date that the claim is received.  
See 38 C.F.R. § 3.400(c)(2).  In cases involving an award of 
DIC, the effective date is the date the appellant's election 
of benefits is received.   See 38 C.F.R. § 3.400(c)(4)(iii).  
See also 38 C.F.R. §§ 3.5(b), 3.114(a), and 3.702 (2001).

Regardless of VA regulations concerning the effective dates 
of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101 (West 1991); 
38 C.F.R. § 3.151(a) (2001).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). 

In this case, the Board finds that the effective date of July 
1, 1996 for the award of DIC is correct, since this is the 
first date of the calendar month following the month in which 
the appellant was found to be entitled to DIC.  See 38 C.F.R. 
§ 3.31, 3.400(c).  The appellant's claim for service 
connection for the cause of the veteran's death and DIC was 
initially received by the RO on June 27, 1996.  The RO 
granted service connection for the cause of the veteran's 
death in November 1996 and in February 1997, informed the 
appellant that DIC had been awarded, effective July 1, 1996.  
In the appealed October 1998 rating decision, the RO further 
indicated that the veteran's death due to metastatic prostate 
cancer was secondary to Agent Orange, and that the correct 
effective date, according to the pertinent regulation, was 
November 7, 1996.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).  See also 38 C.F.R. §§ 3.307, 3.309 (2001).  
Nevertheless, the RO indicated that the July 1, 1996 date of 
entitlement would remain in effect and that no action for 
recoupment would be made, as the error in granting an 
effective date of July 1, 1996 was on the part of VA.  As 
such, the date the appellant's claim was received, June 27, 
1996, controls the effective date for the award of DIC.

The Board acknowledges the appellant's allegations that she 
came to VA in 1992, after her husband's death, and was told 
that she could not file a claim for service connection for 
the veteran's cause of death and entitlement to DIC.  
Nonetheless, there is no evidence to corroborate this 
allegation.  Furthermore, the evidence of record indicates 
that the place that the appellant may have attempted to file 
her claim was an office of a veterans service organization, 
and not the RO.  In any event, the file shows no written 
claim, formal or informal, for service connection for the 
veteran's cause of death and entitlement to DIC until the 
claim was received by the RO on June 26, 1996. 

The Board notes that the appellant also claims that the 
transcript of her October 1999 hearing contains errors.  
However, the Board finds that there is no indication from the 
transcript that it does not represent the appellant and her 
interpreter's full and complete testimony as presented at the 
hearing.  Moreover, the Board observes that the appellant has 
not alleged any specific errors or omissions in the 
transcript itself.  Instead, it appears many of the errors 
alleged by the appellant appear to be the appellant's 
interpretation of evidence that she submitted in support of 
her claim. Nonetheless, the Board has fully reviewed the 
claims file and finds that the transcript contains no errors.

Simply put, were it not for the change in the regulations 
effective November 7, 1996 and the RO's error in assigning an 
initial effective date, it appears that the appellant's DIC 
would have been awarded effective November 7, 1996.  Thus, 
the Board finds that the requirements for an earlier 
effective date for the award of DIC have not been met.  As 
such, the preponderance of the evidence is against the 
appellant's claim.


ORDER

The claim of entitlement to an effective date prior to July 
1, 1996 for the grant of entitlement to DIC is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

